                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

JACKIE BARNETT-WAGGONER,                             )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:18-cv-00366
                                                     )       Judge Trauger
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
       Defendants.                                   )

                                            ORDER

       On April 1, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 18), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the plaintiff’s

Motion for Judgment on the Administrative Record (Docket No. 12) is DENIED, and the

decision of the Commissioner is AFFIRMED.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 18th day of April 2019.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
